Name: Council Regulation (EC) NoÃ 646/2008 of 8Ã July 2008 amending Regulation (EC) NoÃ 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus
 Type: Regulation
 Subject Matter: rights and freedoms;  electoral procedure and voting;  international affairs;  executive power and public service;  communications;  criminal law;  Europe;  EU institutions and European civil service
 Date Published: nan

 9.7.2008 EN Official Journal of the European Union L 180/5 COUNCIL REGULATION (EC) No 646/2008 of 8 July 2008 amending Regulation (EC) No 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2006/276/CFSP of 10 April 2006 concerning restrictive measures against certain officials of Belarus and replacing Common Position 2004/661/CFSP (1), Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus (2) imposed restrictive measures in accordance with Common Position 2006/276/CFSP. (2) It is appropriate to align Regulation (EC) No 765/2006 with recent developments in sanctions practice regarding the identification of competent authorities, liability for certain infringements and public notice regarding procedures for maintenance of certain lists. For the sake of clarity, those Articles to which amendments need to be made should be republished in full, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is amended as follows: 1. the following Article is inserted: Article 2a The prohibition set out in Article 2(2) shall not give rise to liability of any kind on the part of the natural or legal persons, entities or bodies concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe this prohibition.; 2. Article 3 is replaced by the following: Article 3 1. The competent authorities in the Member States, as indicated in the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in Annex I and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the Member State concerned has notified the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1.; 3. Article 5 is replaced by the following: Article 5 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) immediately supply the competent authorities indicated in the websites listed in Annex II, in the country where they are resident or located, with any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, and directly or indirectly supply such information to the Commission; and (b) cooperate with the competent authorities indicated in the websites listed in Annex II in any verification of this information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.; 4. Article 8 is replaced by the following: Article 8 1. The Commission shall be empowered to: (a) amend Annex I on the basis of decisions taken in respect of Annex IV to Common Position 2006/276/CFSP; and (b) amend Annex II on the basis of information supplied by Member States. 2. A notice shall be published regarding the procedures for submitting information in relation to Annex I.; 5. the following Article is inserted: Article 9a 1. Member States shall designate the competent authorities referred to in Articles 3, 4(2) and 5 and identify them in the websites listed in Annex II. 2. Member States shall notify the Commission of their competent authorities and the contact details thereof by 31 July 2008 and shall notify it of any subsequent amendment without delay.; 6. Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 101, 11.4.2006, p. 5. Common Position as last amended by Common Position 2008/288/CFSP (OJ L 95, 8.4.2008, p. 66). (2) OJ L 134, 20.5.2006, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 3, 4(2) and 5, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id = 28519 GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlink=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/business-trade/export-controls-sanctions/ Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73